DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huppert et al. (US  20160287177).
Regarding claim 1, Huppert discloses A medical apparatus for an organ or a tissue (abstract, A conformal cardiac sensor device for analyzing cardiac activity includes a flexible substrate for coupling to the user, and a heart sensor component embedded on/in the substrate), comprising: a substrate that is a flexible or stretchable patch or a sleeve that conforms to a shape of the organ or a tissue (Fig. 8A-C, section 0082, a cardiac sensor system formed, at least in part, as a conformal cardiac sensor patch with selectively removable and disposable electrodes, a reusable connector for electrically coupling the electrodes to a reusable and rechargeable conformal sensor unit formed as a conformal patch); and a plurality of computing processing units 606, 620 810, directly coupled to or embedded in said substrate 600, 800 and distributed throughout said substrate (Fig. 6, 8A), each of said plurality of processing units having a sensor 610, 612 for sensing a condition of the organ or tissue and providing a sensed signal (Fig. 6, section 0073, conformal electrode arrays and for sensing, e.g., EMG, EEG and EKG signals); each of said plurality of computing processing units including a computing device 300 that receives the sensed electrical signal from said sensor, analyzes the sensed signal, and provides a control signal (section 0067, The processor of the computer system shown in FIG. 3 also may be communicatively coupled to or control the communications interface(s) to transmit and/or receive various information pursuant to execution of instructions. For some implementations, the communications interface(s) is communicatively coupled to a network to thereby allow the computer system to transmit information to and/or receive information from other devices e.g., other computers/computer systems); and each of said computing processing units further including an actuator for applying an output stimulus to the tissue in response to the control signal from said computing device (section 0056, a pulse emitting “stimulating” electrode can be disposed at a known distance away from the recording electrode. The conformal sensor system can be configured to apply a mild and brief electrical stimulation to stimulate a nerve (or nerve bundle) of interest via the stimulating electrodes).
Concerning claim 2, Huppert discloses sensor and said actuator are directly connected to said computing device (section 0056, a pulse emitting “stimulating” electrode can be disposed at a known distance away from the recording electrode. The conformal sensor system can be configured to apply a mild and brief electrical stimulation to stimulate a nerve (or nerve bundle) of interest via the stimulating electrodes).
With respect to claim 3, Huppert discloses substrate is flexible or conforms to a shape of the organ or tissue (Section 0007, conformal cardiac sensors can be mounted directly to and caused to conform with a portion of the skin or other portion of the body).
Concerning claim 5, Huppert discloses plurality of computing processing units are non-intrusive in size to the tissue (Fig. 8)
With respect to claim 6, Huppert discloses device receives information from an adjacent two or more of said plurality of computing processing units (Fig. 8C, section 0084, The data gathered using placement of the cardiac sensor system in this manner may be used to provide cardiovascular data, physiological data, muscle activity data, or other data that can be used alone or in combination with other data to assess cardiac activity and conditions associated therewith)
Regarding claim 7, Huppert discloses device sends information to adjacent two or more of said plurality of computing processing units (Figs. 6, 8A-B, section 0093, a signal from a conformal cardiac sensor patch of a cardiac monitoring system can be transmitted to an external memory or other storage device, a network, and/or an off-board computing device).
Concerning claim 8, Huppert discloses output comprises of a pulse therapeutic stimulus or a therapeutic sequence of stimuli (section 0056, a pulse emitting “stimulating” electrode can be disposed at a known distance away from the recording electrode. The conformal sensor system can be configured to apply a mild and brief electrical stimulation to stimulate a nerve (or nerve bundle) of interest via the stimulating electrodes).
Regarding claim 10, Huppert discloses plurality of computing processing units are embedded in said substrate (Fig. 6).
Regarding claim 13, Huppert discloses aid sensor, said computing device and said actuator form a closed loop of data processing (Section 0117, The HRV is computed in a feedback loop).
Concerning claim 14, Huppert discloses interconnections 624 connecting said plurality of computing processing units, and /or connecting the computing device of neighboring ones of said plurality of computing processing units (Figs. 6, 8A-B).
Concerning claim 17, Huppert discloses device receives the sensed signal, analyzes the sensed signal, and provides the control signal in real time (section 0049, The monitoring can be performed in real-time).
With respect to claim 18, Huppert discloses actuator applies the output stimulus pulse in real time with respect to the sensor providing the sensed signal (section 0084, the conformal cardiac sensor patch can be used to provide intermittent, systematic, real-time and/or continuous feedback on cardiac activity and/or other electrophysiological measurements related to cardiac activity).
Regarding claim 19, Huppert discloses plurality of computing processing units for a distributed network of said plurality of computing processing units (Section 0067, the communications interface(s) is communicatively coupled to a network to thereby allow the computer system 30 to transmit information to and/or receive information from other devices (e.g., other computers/computer systems). Network can be a wired or wireless network, bus, or other data transmission means or communication means).
Concerning claim 20, Huppert discloses computing device extracting diagnostic-relevant features to determine the control signal (section 0011, 0060, at least one feedback component embedded on or within the at least one flexible substrate, the at least one feedback component being configured to analyze the measurements obtained by the at least one heart sensor component and the at least one biometric sensor component and provide diagnostic information or other physiological information to the user based on the analyzed measurements. Feedback component 109 may utilize the data received by data receiver 101 and analyzed by the data analyzer 102 to provide diagnostic information, physiological information and/or other feedback on cardiac activity and/or other electrophysiological measurements to the user regarding, e.g., any of the characteristics identified).
Concerning claim 26, Huppert discloses computing device sends information to adjacent two or more of said plurality of computing processing units (Figs. 6, 8A-B, section 0093, a signal from a conformal cardiac sensor patch of a cardiac monitoring system can be transmitted to an external memory or other storage device, a network, and/or an off-board computing device).
With respect to claim 30, Huppert discloses plurality of computing processing units operate in real-time (section 0049, The monitoring can be performed in real-time).
Regarding claim 31, Huppert discloses interconnections 624 connecting the computing device of neighboring ones of said plurality of computing processing unit (Figs. 6, 8A-B).
Claim Objections
Claims 4, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 16, 22-25, 27-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim 16, for a substrate that is a flexible or stretchable patch or a sleeve that conforms to a shape of the tissue; each of said computing processing units further including an actuator for applying an output stimulus pulse to the tissue in response to the control signal from said computing device, wherein said computing device comprises a neuromorphic chip or machine learning chip has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792